OFFICE       OF THE AlTORNEY   GENERAL       OF TEXAS
                           AUSTIN




                          Cplnlon Yo. 0-19
                          ?‘02 I!oes E&lo c




queetl~n       heo bcsn




                            ry and drvelopmaat of the 011
                            he oouat y have not been taken,
                            o rea8o~hle owtainty that ruoh
                            taken in t!m immdlsta future
                           i tha rcuaty     ir m=F.Lttrd to be
                           ooked under thin type ci lease.
                       8tb 0r tbo oounty aad 0r ita       people
           are not hart being roned by thu lndtoated
           trend of delay.     ‘lb stimulate rotrral disoovery
           end drrelopr~ent   of the patenttal     all reaoureea
           t&e oouaty tbrou;?h its oomaiaaionors*       ocurt
           hns under oooaldnmtlon a pl-OpO8El to OrriM
           io r tha lotual dlsoovery      md eat@lO?5eat of
           the iirrt   well In thr oountf oapable oi produo-
           1~ oil in o-rolal           qufintltlms the 8uc ot
%n.   'finoentTudor, >aue 2



      one hundred thousand dollars ppyublo IQ war-
      rants or the couatr. Ry ape0iri0 derihitioa
      and tine llaltetion   the cff4r will be mde In
      suoh terms nnd tlntler such CondItIons 8s ~111
      rmmmebly end odequstely erreotuete the pur-
      9044 0r th0 orr4r. “hs authority 0r th4 ocm-
      n.lasionere’  oourt to r.ake suoh an offer thus
      being involved, the oplnlon of your MilCe le.
      therefore, requested upon the tollowlng sub-
      jeot:
                           P’T~?~“.fi

               *iaem Kels Cotat?,     Texas, thrru.Th ito        am-
      nisslonero’      oourt have suthorlty         to ofrer     ror
      the  dleoovery oad Wv'elopant   of the firet well
      13 tlla aoun~;* oaplble or produoiw 011 In ooa-
      mrclrl    q;lsntities the SW of one hundred thou-
      aand dalle:a geyeble In umrents of the ccunty”:


            *In th4 ~lsoussion of ~~110
                                      quastiou it                j.4
      es: umd thet oonstItutIona1 end st&tutory                  debt
      liraifct ion is not involved.”
          Te quote iron Tens             Jurisprudenoe,      701~~        11,
paip 563, a8 fallare:
            Vhntl48,    bob7 omrponent parts   0r *&e
      State,  have no pcmmrs02 dutlem 4xoept those
      which II.- olsarly set forth and defined   in tha
      Constitution and statutes. '34 s?Jotut4shave
      olearly dsfirred tha powers, presoribad the
      duties, end kpoaed SW liablllt1es    or the
      ow~l88loners*   oaurt, the redlua thmu$z wbloh
      the dirrernat ocunties aot, aad rrm those sta-
      tutes mat 40~4 a13 tha euthority vested In the
      0ountlos.*   3dwarda Ccuntr ~4. JeunIngs, 53 Sii
      565.
                "Comlssloners~      ocurte   afe   oourts   0r   limit-
      ed jurisdletion,  in that th4lr authority extends
      only to ratters pertalnl~   to the Reneral welrere
      of their respeetlve sountlca and that their powers
Ron. Vinoent Tudor, JUs            S



        rrc,only those expresely or luplledly oonferred
        upoe them by    lsw, tht       is, by the Ccnstltutloa
        la dstatutes of the State.*  Gun Vapor ~leotrlo
        Xl&t Co~paay vs. Kesnsn, SO RW8681 Hill Ccunty
                      2YS 81 292; Tamp10 Lumber Cosipuny
        *II.tlnftlltoo,
        vm. Ccmmlsaloaers~ Court or t3ablna County, 830
S.W. 6668 Smnrd     88. Falls county, 646 6'17
                                                   966.
             we quote rrom the sase or ComIsslouers~          Cod
VS. iPallao8,15 m        end 535, as r0lia*8r
             The oanaisalonar8~ oourt 18 a oreatum
        of the 6tate constitutloa 4.nd its pners are
        ll@lted sad controlled by the Constitution
        und tho laws as pessed by the ~6lslature.*
             The lest sentence 0r &3101*          5, seotloa 16 0r
tha   Texas Constitution      xeadsr

              V+ze oouatf oo&aclssloners 80 ahosen, with
        the county judge PO presldi~   orrioer, shall
        oonpooe the county comlsslmers*      oo~rt, rhloh
        slwll exorolse suoh powers and jurlsdlotlon
        over all ec?mty bwlnass,   as is oonfermd by
        this Constltutlon and ths laws or the State,
        or as my ba hermiter    ~~reaorlbed."
          Fo do not think that Seotlon 59a, Artlale              16 o?
the Gtats Conatltutlon luthorizem the ao~sslc,ners*               oaurt
to mike the expenditures           sbaV8 r.entioaed.
          nrtlole 6551, Vernon’s Civil mnottited Statutes,
thloh speolfIes the gonsral Faaers end duties of tb OCQ-
P~~JIS~OI~~T~*
            court Isake@no prcvlslons foT the purpose we
hove under oonsideration.

          III this oonneotlon, we am unable to rind anr
statute that authorlses tk 00n0118810~*rs* oourt to expend
finds or the oounty for the dlsoovexy and developa?antor
oil wella in a oounty.
             ThereSore, you are rospeotfully advised that It
la the opinion    or this Ueperlineat that the oomissleaers~
amrt     of Hale Couaty dO4a not have the luthcrlty to otter
HOR.vineoatTudor,Paw 4


the mm 0s 0~      mmdrod     Thounob   Dollars   OT any otbor
ummt   for    the pupas08 above indloetod.
             bullting that    tha forrgoing fully wlmmrll your
inquiry, w     rmaln




                ~,~;:i:;'d!?~,FE23
                            15, 1940


                ATTORNEY GENERAL OF TEXAS